Citation Nr: 1117293	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-14 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from February 1953 to February 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

A Travel Board hearing in front of the undersigned Acting Veterans Law Judge was held in December 2010.  A transcript of the hearing has been associated with the claims file.  

This matter was previously before the Board in December 2010, at which time it was remanded for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board is not satisfied that there was substantial compliance with its 
December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran is legally entitled to substantial compliance with the Board's remand directives.  Id.  As a result, the Board cannot adjudicate his claim until the error discussed below has been rectified.  

In December 2010, the Board instructed the RO to provide the Veteran with a VA compensation and pension (C&P) examination for the left knee disability.  The VA examiner was asked to provide an opinion regarding whether it was at least as likely as not (a probability of 50 percent) that any currently present left knee disability was caused or aggravated by any incident in service including an injury to the knee in 1954.  The opinion was to be accompanied by a rationale explaining that opinion.  

The Veteran was provided with a VA C&P examination in February 2011; however, the VA examiner did not provide the nexus opinion and rationale requested by the Board in the December 2010 Remand order.  Unfortunately, as the opinion which was necessary for the adjudication of this claim was not provided, this case must again be remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  An addendum to the February 2011 VA examination report must be obtained from the same examiner who conducted the February 2011 examination.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.  Based on the review of this Remand and the claims folder, to include consideration of the lay statements of record, the VA examiner should provide an opinion regarding whether it is at least as likely as not (a probability of 50 percent) that any currently present left knee disability was caused or aggravated by any incident in service including an injury to the knee in 1954.  The claim file must be made available to the examiner.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


